      Case 1:20-cv-01026-ABJ Document 17 Filed 05/03/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ASSOCIATION OF ADMINISTRATIVE
LAW JUDGES, Plaintiff,

       v.

FEDERAL SERVICE IMPASSES PANEL,                    Case No. 1:20-cv-01026-ABJ
and MARK ANTHONY CARTER, in his
official capacity as Chairman of the Federal       The Honorable Amy Berman Jackson
Service Impasses Panel, Defendants.


                    JOINT PROPOSED BRIEFING SCHEDULE

       As directed by this Court in its May 1, 2020 order, the parties jointly propose that

the Court order the following briefing schedule on the Association’s motion for summary

judgment (ECF No. 8) and the Federal Service Impasses Panel’s forthcoming motion to

dismiss, under which the matter will be fully briefed by May 18:

       May 6: Defendants’ motion to dismiss for lack of jurisdiction

       May 11: Defendant’s opposition to the plaintiff’s motion for summary judgment
               and cross-motion for summary judgment

       May 11: Plaintiff’s response to the defendants’ motion to dismiss

       May 14: Defendants’ reply in support of its motion to dismiss

       May 15: Plaintiff’s reply in support of its summary-judgment motion and cross-
               opposition to summary judgment

       May 18: Defendants’ cross-reply in support of summary judgment

The parties have consulted with the Social Security Administration, which has indicated

that it would consent to filing briefs on the same schedule in the event that it seeks and is

granted intervenor status.




                                             1
     Case 1:20-cv-01026-ABJ Document 17 Filed 05/03/20 Page 2 of 3



                                         Respectfully submitted,
                                         /s/ Deepak Gupta
MATTHEW W.H. WESSLER                     DEEPAK GUPTA
(D.C. Bar No. 985241)                    (D.C. Bar No. 495451)
GUPTA WESSLER PLLC                       GUPTA WESSLER PLLC
1035 Cambridge Street, Suite One         1900 L Street, NW, Suite 312
Cambridge, MA 02141                      Washington, DC 20036
(617) 286-2392                           (202) 888-1741
matt@guptawessler.com                    deepak@guptawessler.com

                                         NEIL K. SAWHNEY
                                         GUPTA WESSLER PLLC (pro hac vice)
                                         100 Pine Street, Suite 1250
                                         San Francisco, CA 94111
                                         (415) 573-0336
                                         neil@guptawessler.com
                                         Counsel for Plaintiff

                                         /s/ Noah Peters
                                         NOAH PETERS (#1023748)
                                         Solicitor
                                         REBECCA J. OSBORNE
                                         Deputy Solicitor
                                         SARAH C. BLACKADAR
                                         Attorney
                                         Federal Labor Relations Authority
                                         1400 K Street, NW
                                         Washington, D.C. 20424
                                         Phone: (202) 218-7908
                                         Fax: (202) 343-1007

                                         Counsel for the Federal Service Impasses
                                         Panel and Chairman Mark Anthony
                                         Carter, in his official capacity
Dated: May 3, 2020




                                   2
      Case 1:20-cv-01026-ABJ Document 17 Filed 05/03/20 Page 3 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ASSOCIATION OF ADMINISTRATIVE
LAW JUDGES, Plaintiff,

       v.

FEDERAL SERVICE IMPASSES PANEL,                    Case No. 1:20-cv-01026-ABJ
and MARK ANTHONY CARTER, in his
official capacity as Chairman of the Federal       The Honorable Amy Berman Jackson
Service Impasses Panel, Defendants.


                                [PROPOSED] ORDER

       Pursuant to its May 1, 2020 Order, the Court establishes the following schedule

for the completion of the briefing in this case by May 18, 2020. Defendants’ motion to

dismiss for lack of jurisdiction will be due on May 6, 2020; plaintiff’s opposition will be

due on May 11, 2020; and any reply, which need not (and should not) repeat arguments

set forth in the original motion, will be due on May 14, 2020.

       In addition, defendants’ opposition to plaintiffs’ motion for summary judgment

and cross-motion for summary judgment, supported by a single memorandum of points

and authorities, will be due on May 11, 2020; and any reply, combined with the cross-

opposition, which similarly should not repeat arguments set forth in the original motion,

will be due on May 15, 2020, with any cross-reply due on May 18, 2020.

       SO ORDERED.

                                               _____________________________
                                               The Honorable Amy Berman Jackson,
                                               United States District Judge

DATE: May __, 2020




                                            3
